ICJ_036_AerialIndicent1955_USA_BGR_1958-10-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)
ORDER OF OCTOBER 8th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955
(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 8 OCTOBRE 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of October 8th, 1958: I.C.J. Reports 1958, p. 46.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 8 octobre 1958: C.I. J. Recueil 1958, p. 46.»

 

Nr de vente: LUZ

 

 

 
46

COUR INTERNATIONALE DE JUSTICE

1958

ANNÉE 1958 Le 8 octobre

Rôle général
n° 36
8 octobre 1958

AFFAIRE RELATIVE A
L?INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Présents: M. Kiarstap, Président; M. ZAFRULLA Kuan, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSEI,
BADAWI, ARMAND-UGON, KojEvnikov, Sir Hersch
LAUTERPACHT, MM. Moreno QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
Juges ; M. J. Lopez OLIVAN, Greffier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement

de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 12 août 1958 qui a prorogé au 2 décembre
1958 le délai pour le dépôt du mémoire du Gouvernement des
États-Unis d'Amérique, antérieurement fixé au 2 septembre 1958,

4
INCIDENT AÉRIEN (É.-U. C. BULGARIE) (ORD. 8 X 58) 47

et qui a maintenu au 9 juin 1959 le délai fixé pour le dépôt du
contre-mémoire du Gouvernement de la République populaire de
Bulgarie;

Considérant que, par lettre du 2 septembre 1958 parvenue au
Greffe le 8 septembre, l'agent du Gouvernement de Bulgarie a
‘ demandé une prorogation du délai fixé pour le dépôt du contre-
mémoire ;

Considérant que copie certifiée conforme de cette lettre a été
adressée le 9 septembre 1958 à l’agent du Gouvernement des États-
Unis d'Amérique, qui a été invité à faire connaître le plus tôt
possible les vues de son Gouvernement sur cette demande;

Considérant que, par lettre du 29 septembre 1958, l’agent du
Gouvernement des États-Unis d'Amérique a fait connaître que son
Gouvernement ne verrait pas d’objection à ce que le délai pour le
dépôt du contre-mémoire du Gouvernement de Bulgarie soit fixé
au 2 septembre 1959;

La Cour

Reporte au 9 septembre 1959 la date d'expiration du délai fixé
pour le dépôt du contre-mémoire du Gouvernement de la Répu-
blique populaire de Bulgarie.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le huit octobre mil neuf cent cinquante-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouverne-
ment des États-Unis d'Amérique et au Gouvernement de la Répu-
blique populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) J. LôPEz OLIVAN.
